Citation Nr: 9906782
Decision Date: 03/15/99	Archive Date: 06/24/99

DOCKET NO. 95-09 712               DATE MAR 15, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD Tresa M. Schlecht, Counsel 

INTRODUCTION

The veteran had active service from May 1967 to April 1969,
inclusive of duty in Vietnam as a field radio operator.

This matter comes before the Board of Veterans'Appeals (Board) on
appeal from a March 1994 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska,
which denied a claim of entitlement to service connection for the
cause of the veteran's death. The record reflects that the
appellant was afforded a personal hearing in June 1994, at which
time the appellant requested that the transcript of that
proceeding
be accepted in lieu of a notice of disagreement. During the
subsequent course of the appeal, the claims file was transferred
to
the RO in Muskogee, Oklahoma.

FINDINGS OF FACT

1. The veteran died on December [redacted] 1984.

2. The certificate of death indicates that the veteran's death
was
by suicide and that the immediate cause of death was
exsanguination
of razor cuts of the left forearm; no other disorders
contributing
to death are noted.

3. At the time of the veteran's death, service connection was not
in effect for any disorder, although the veteran would have been
eligible for service connection for residuals of Hodgkin's
disease
following 1994 regulatory amendments which authorized presumptive
service connection for that disease in veterans exposed to Agent
Orange.

4. No competent medical evidence is presented of a psychiatric or
other disorder of service origin or otherwise caused by an
inservice event, or one etiologically linked

- 2 -

to the veteran's Hodgkin's disease, that proximately caused or
contributed to the mental unsoundness leading to the
veteran's.suicide.

5. The appellant's claim of entitlement to service connection for
the cause of the veteran's death is not supported by cognizable
evidence demonstrating that such claim is plausible or capable of
substantiation.

CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of
entitlement to service connection for the cause of the veteran's
death. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to service connection
for the cause of the veteran's death, either because the veteran
had Hodgkin's disease which may be presumed service-connected, or
on the basis that a service-connected psychiatric disorder,
either
PTSD or depression due to Hodgkin's disease, caused or
contributed
to the veteran's death.

The appellant seeks service connection for the veteran's death in
order to establish entitlement to dependency and indemnity
compensation (DIC). DIC may be awarded to a surviving spouse upon
the service-connected death of the veteran, with service
connection
determined according to the standards applicable to disability
compensation. 38 U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.5(a)
(1998).

Generally, the death of a veteran is service connected if "the
death resulted from a disability incurred or aggravated [] in the
line of duty in the active military, naval, or air service." 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304 (1998).

3 - 

Disability which is proximately due to or the result of service
connected disease or injury is also service-connected. 38 C.F.R.
3.310 (1998).

Service connection may be granted for the cause of death by
suicide
where it is established that at the time of death there was
mental
unsoundness due to or the proximate result of a service-connected
disease or injury. See 38 C.F.R. 3.302 (1998). Where no
reasonable
adequate motive for suicide is shown by the evidence, it will be
considered to have resulted from mental unsoundness and the act
itself considered to be evidence of mental unsoundness. 38 C.F.R.
3.302(b) (1998). In the absence of a determination of an unsound
mind, a veteran's death by suicide is considered to be the result
of his own willful misconduct, and service connection for the
cause
of death is precluded. 38 C.F.R. 3.301(a), 3.302(a) (1998).

Service connection for certain diseases may be presumed if a
veteran who served in Vietnam during the Vietnam Era develops a
disease listed as associated with Agent Orange exposure. 38
C.F.R.
3.309(e) (1998). Hodgkin's disease is among the diseases which
may
be presumed service-connected in a veteran who was exposed to
Agent
Orange.

Service-connected disability may be either a principal or a
contributory cause of death. 38 C.F.R. 3.312(a) (1998). A
disability is the principal cause of death if it was the
immediate
or underlying cause of death, or was etiologically related to the
death. 38 C.F.R. 3.312(b) (1998). A disability is a contributory
cause of death if it contributed substantially or materially to
the
cause of death, combined to cause death, or lent assistance to
producing death. 38 C.F.R. 3.312(c) (1998).

The threshold question in this matter is whether the claim of
entitlement to service connection for the cause of the veteran's
death is well-grounded within the meaning of 38 U.S.C.A. 5107. A
well-grounded claim is a plausible claim, one which is
meritorious
on its own or capable of substantiation. Slater v. Brown, 9 Vet.
App. 240, 243 (1996) (citing Murphy v. Derwinski, I Vet. App. 78,
81 (1990)). In order

- 4 -

for a service connection claim to be well-grounded, there must be
competent evidence of current disability (a medical diagnosis),
competent evidence of incurrence or aggravation of a disease or
injury in service (lay or medical evidence), and evidence of a
nexus between the in-service injury or disease and the current
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 1467
(1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995). While the
credibility of the evidence is presumed in determining whether a
claim is well-grounded, competent medical evidence to the effect
that the claim is plausible is required where the determinative
issue involves medical causation. Epps, 126 F.3d at 1468; Caluza,
7 Vet. App. at 506.

Some of the basic facts are not in dispute. There is no medical
evidence of any mental unsoundness or psychiatric disorder in the
veteran's service medical records. As well, the post-service
medical evidence of record is likewise silent for any competent
medical evidence of the existence of any psychiatric disorder
leading to the veteran's mental unsoundness at death

The veteran was diagnosed as having Hodgkin's disease (a
malignant
disease of the lymphatic system) in July 1980. He sought service
connection for Hodgkin's 9 disease by a claim submitted in June
1984. That claim was denied by VA in a September 1984 rating
decision. However, a regulatory amendment, published after the
veteran's death, now provides presumptive service connection for
certain diseases, including Hodgkin's disease, which are
recognized
for compensation purposes as associated with exposure to
herbicide
agents in veterans who served in the Republic of Vietnam. 59 Fed.
Reg. 5106-5107 (Feb. 3, 1994).

The veteran died on December [redacted] 1984. The death certificate
indicates that the veteran's death was by suicide. The immediate
cause of death was exsanguination of razor cuts of the left
forearm. No other conditions which gave rise to the cause of
death
or other significant conditions contributing to death, but not
resulting in the underlying cause, were identified.

- 5 -

At the time of the veteran's death, service connection was not in
effect for any disorder, although it is clear that the veteran
would have been eligible for service connection for the residuals
of Hodgkin's disease following the 1994 regulatory amendments if
he
had lived.

The appellant may establish a well-grounded claim for the cause
of
the veteran's death if there is plausible evidence that a
disability of service origin or one etiologically related to a
service-connected disability either directly caused or
contributed
materially and substantially to the veteran's death. In her March
1995 substantive appeal, the appellant contended that the veteran
"would still be alive today" if he had not incurred Hodgkin's
disease due to exposure to Agent Orange. However, the record
contains no competent medical evidence that Hodgkin's disease
directly caused or contributed to the veteran's death, nor does
it
appear that the appellant so contends.

Rather, the appellant contends that the veteran's death was a
result of mental unsoundness; specifically, that the veteran's
suicide was the result of a service- connected psychiatric
disorder, possibly either PTSD or depression due to Hodgkin's
disease. Assuming, without so conceding, that the veteran's death
was a result of mental unsoundness, the appellant must provide
evidence that plausibly suggests that the veteran's mental
unsoundness was proximately due to a service- connected
disability
in order to establish a well-grounded claim for the veteran's
death.

A well-grounded claim for service connection for the cause of the
veteran's death requires, among other evidence, medical evidence
of
current disability and a causal nexus between the inservice
injury
or disease and the cause of death, or, in this case, medical
evidence that a service-connected disability proximately caused
mental unsoundness. See Epps, Caluza, supra.. While the appellant
has clearly testified as to her lay belief, and the lay belief of
the veteran's children and other family

- 6 - 
members, that the mental unsoundness which resulted in the
veteran's suicide was etiologically related to his service or to
Hodgkin's disease of service origin, there is no competent
medical
evidence to support these lay contentions.

At a personal hearing conducted in June 1994, the appellant
testified that a physician who provided radiation therapy for the
veteran's Hodgkin's disease, identified as Dr. Gerald McPhee, had
diagnosed the veteran as severely depressed and recommended
psychiatric treatment, but the veteran refused. The appellant
further testified that she "tried" to get documentation from Dr.
McPhee regarding the veteran's mental state, but Dr. McPhee would
not give her any such statement, even though he remembered the
veteran, because he no longer had his records of treatment of the
veteran (tr. 8).

The appellant and her son testified that the veteran suffered a
change in his personality following the diagnosis of Hodgkin's
disease in 1980. In particular, the appellant testified that,
although the veteran was told his Hodgkin's disease was in
remission, and was later advised that he had been "cured," he
remained depressed and believed that he would die of cancer.

The appellant also testified that she was told in 1992, by a Vet
Center counselor identified as Harold Barse, that the veteran
must
have had PTSD and that, as a result, she and her children were
similarly afflicted by PTSD. Mr. Barse reportedly told her that
they must have "gotten it" from the veteran.

The veteran's brother-in-law, B.S., submitted a February 1994
statement wherein he noted a substantial change in the veteran's
personality after Hodgkin's disease was diagnosed.

There is no medical evidence of any psychiatric abnormality in
the
veteran's service medical records. There is no competent medical
evidence or opinion of record to support the appellant's
contention
that the veteran's mental unsoundness at the time

- 7 -

of his death was proximately due to a disability of service
origin
or one proximately due to or the result of the veteran's
Hodgkin's
disease. No psychiatric disorder, including PTSD or depression,
is
shown by competent medical evidence, and, as such, the
appellant's
claim that a service-connected disability was the principal or
contributory cause of the veteran's death by suicide in December
1984 is implausible. 38 C.F.R. 3.302, 3.312.

Although the appellant testified that Dr. McPhee diagnosed
depression related to Hodgkin's disease, Dr. McPhee has stated
only
that the veteran's medical records were destroyed in 199 1. No
medical opinion or statement from Dr. McPhee is associated with
the
claims file. The Board notes in particular that the RO's request
to
Dr. McPhee in January 1994 for evidence pertinent to the veteran
was not limited to treatment records, but also included a request
for a report of findings and diagnosis independent of examination
and treatment records. It is noted that the physician did not
respond to this aspect of the RO's request for information
regarding the veteran.

The Board is not aware of any circumstances that would put VA on
notice that relevant evidence may exist, or could be obtained.
See
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);
Robinette v. Brown, 8 Vet. App. 69, 77-78 ( 1995). The Board
notes
in particular that the appellant testified, in response to a
specific question regarding the credentials of the individual she
consulted at a Vet Center in 1992, that the individual, Mr.
Barse,
was a "counselor." There are no records from the counselor, Mr.
Barse, associated with the claims file and there is no indication
that that Mr. Barse possesses specialized medical expertise with
which to render a diagnosis of PTSD or its role, if any, in the
mental unsoundness leading to the veteran's suicide.

It is the province of health professionals to provide conclusions
which require medical opinions as to diagnosis or etiology. In
the
absence of medical evidence or opinion to support her claim that
the veteran's mental unsoundness which led to

- 9 - 

suicide was proximately related to service or a service-connected
disability, the appellant's lay opinion that the veteran's
military
service caused a psychiatric disability or that Hodgkin's disease
caused a psychiatric disorder which proximately led to the mental
unsoundness causing his death is an insufficient basis upon which
to grant the claim, or, in this case, to find it plausible. See
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (a lay person
is
not competent to provide probative evidence as to matters
requiring
expertise derived from specialized medical education, training,
or
experience).

Under these circumstances, in the absence of any medical evidence
to support the lay contentions, the Board finds that the
appellant
has not met her initial burden of submitting evidence of a well-
grounded claim for entitlement to service connection for the
cause
of the veteran's death or mental unsoundness leading to death. 38
U.S.C.A. 5107(a). The duty to assist is not triggered until a
well-
grounded claim is established. The Board finds that VA has no
obligation to further develop the claim. See Epps, 126 F.3d at
1468-70.

In reaching this determination, the Board notes that the November
1994 statement of the case specifically informed the appellant
that
there was no objective evidence, i.e., no evidence other than lay
testimony, that the veteran had a psychiatric disorder in
service,
or a psychosis within one year after service, or had a
psychiatric
disorder secondary to Hodgkin's disease, or otherwise
etiologically
related to service. The Board views this discussion as sufficient
to inform the appellant of the elements necessary to complete her
application for the VA benefits claimed. See Robinette v. Brown,
8
Vet. App. at 77-78.

In the absence of any medical evidence to support the lay
testimony
that the veteran had a service-connected psychiatric disorder
that
caused or contributed to his death, the appellant's claim is not
well-grounded,, and must be denied. The Board notes in particular
that the appellant may submit medical evidence that the claim is
plausible at any time such evidence becomes available. 

ORDER 

Entitlement to service connection for the cause of the veteran's
death is denied.

BRIAN J. MILMOE

Acting Member, Board of Veterans' Appeals

10 -

